Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments to claims 1-8, 10-13, 15-17, and 19 and newly added claims 20-24 are acknowledged.  Following the amendments, the 35 U.S.C. 112(b) rejections of claims 1-17, and 19 are withdrawn.  
Claim Objections
Claim 11 is objected to because of the following informalities:  it depends from claim 1 and recites the limitations “a first component”, “at least one plastically deformable portion”, “a second component”, “a surface”, “a surface of revolution and/or a surface of guidance and/or of attachment of the first component relative to the second component”, and “a plane” all of which were previously introduced by claim 1.  So, while it is clear that these elements of claim 11 reference to those of claim 1, they should be introduced with “the” or “said”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 11, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conus et al. (US 20130309446 A1, hereinafter “Conus”).
Regarding Claim 1, Conus discloses a horology device comprising: a first component [24] comprising at least one plastically deformable portion (entirety of 24 and therefore at least one portion is plastically deformable) and a second component [27] provided with a surface wherein the surface is a surface of revolution and or of guidance and or of attachment of the first component relative to the second component (par. 0049), the first component being fixed permanently to the second component by plastic deformation of the at least one plastically deformable portion against the second component (par. 0048), in a plane perpendicular or substantially perpendicular to an axis of said surface of the second component (par. 0048 “radially grips”) wherein the first component including the at least one plastically deformable portion is integrally formed as a single piece of a uniform material (par. 0058, “in the form of a solid ring”).
Regarding Claim 2, Conus discloses that the second component is a staff (par. 0060).
Regarding Claim 3, Conus discloses that the second component is made from a material that does not have a plastic deformation domain (par. 0043). 
Regarding Claim 7, Conus discloses the horology device comprising a collet of a hairspring (par. 0060) and therefore a portion for accepting a collet of a hairspring.  
Regarding Claim 11, Conus discloses a method for producing a horology device of claim 1, the method comprising the following steps: a step of supplying a first component comprising at least one plastically deformable portion [24] (par. 0080), a step of supplying a second component provided with a surface, wherein the surface is a surface of revolution and/or a surface of guidance and/or of attachment of the first component relative to the second component (par. 0079), a step of positioning the first component relative to the second component (par .0083), a step of fixing the first component to the second component by plastic deformation of the at least one portion  of the first component against the second component, in a plane perpendicular or substantially perpendicular to the axis of said surface of the second component (par. 0089).
Regarding Claim 13, Conus discloses a horology device obtained by implementing the method of claim 11 (fig. 11).
Regarding Claim 14, Conus discloses a horology movement comprising the horology device of claim 1 (par. 0037), the horology device being mounted with the ability to rotate and/or to translate relative to a frame of the movement or being fixed to the frame of the movement (function of pivot pin form of assembly provided in par. 0057).
Regarding Claim 15, Conus discloses a timepiece comprising the horology device of claim 1 (claim 39).  
Regarding Claim 16, Conus discloses a timepiece comprising the horology device of claim 14 (claim 39).  
Regarding Claim 17, Conus discloses the method of claim 11 wherein the surface includes an element for guidance or attachment [29’] of the horology device. 
Regarding Claim 20, Conus discloses the second component comprising one or more pivots (par. 0057).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conus as applied to claim 1 above, and further in view of Klein (CH 699680 B1).
Regarding Claim 4, Conus does not disclose that surface of the second component comprises at last one recessed portion.
Klein discloses that the second component notably the surface comprises at last one recessed portion (fig. 7), the at least one recessed portion forming a shape that accepts the at least one deformed portion of the first component. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first component and second component of the horology device of Conus to that of the equivalent first components and second components of Klein, as Klein similarly provides a device for fixing a component of brittle material on a supporting component with an intermediate part of elastically deformable material and by adjusting the components of Conus with the application of Klein it is possible to form the horology component into other useful horology applications not explicitly disclosed by Conus.  With modifying the components, it is similarly obvious to modify the geometry and elastic deformation connection of the components of Conus to that of Klein, such as shown by fig. 7, for benefits of that the conformity of the shape of the opening and structure allows a non-rotating and predetermined positioning of the wheel on the support element (par. 0028).
Regarding Claim 5, Conus does not explicitly disclose that the at least one plastically deformable portion has a first wall thickness smaller than a second wall thickness of at least one other portion of the first component
Klein discloses that the at least one plastically deformable portion has a first wall thickness smaller than a second wall thickness of at least one other portion of the first component (fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first component of Conus to be the balance wheel plate of Klein for the same obviousness rationale described above in claim 4.  
Regarding Claim 6, Conus does not disclose that the first component is a balance wheel plate at least partially jacketing or covering the second component.
Klein discloses that the first component is a balance wheel plate (par. 0035) at least partially jacketing or covering the second component balance shaft (fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first component of Conus to be the balance wheel plate of Klein for the same obviousness rationale described above in claim 4.  
Regarding Claim 8, Conus does not disclose a pinion as the first component, at least partially jacketing or covering the second component. 
Klein discloses a pinion as the first component, at least partially jacketing or covering the second component (fig. 11, par. 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first component of Conus to be the pinion of Klein for the same obviousness rationale described above in claim 4.  
Regarding Claim 9, since Klein discloses the first component is a pinion, Klein also discloses that the pinion comprises a portion accepting a gearwheel as it known in the art that purpose of a pinion is to mesh with other elements including a gearwheel and thus that pinions comprise portions made for accepting gearwheels.  
Regarding Claim 12, Conus does not disclose that the fixing step comprises the use of at least one set of pliers to plastically deform the at least one portion and/or wherein the fixing step comprises the simultaneous plastic deformation of several deformable portions.
Klein discloses that the fixing step comprises simultaneous plastic deformation of severable deformable portions (Fig. 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first component of Conus to be the balance wheel plate of Klein for the same obviousness rationale described above in claim 4.  
Regarding Claim 19, Conus discloses the horology device obtained by claim 11, see claim 11 above,  and by further modifying Conus with Klein so that the fixing step comprises simultaneous plastic deformation of severable deformable portions disclosed above for claim 12 the horology device produced by claim 12 is also disclosed.  
Regarding Claim 22, Klein further discloses that the at least one recessed portion is a groove extending part of the way around the second component (fig. 7 shows that the grooves 5 each extend partway around the second component).  
Regarding Claim 23, Klein further discloses that the at least one recessed portion is a groove having a U-shaped or V-shaped or rectangular cross section (fig. 7 shows v shaped grooves).
Regarding Claim 24, Klein further discloses the first wall thickness is less than half the second wall thickness (fig. 11, width of intermediate part 6 at portion below flange 9 is less than half of portion including flange 9).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Conus as applied to claim 1 above, and further in view of Humair et al. (EP 3070345 A1, hereinafter “Humair”).
Regarding Claim 10, Klein does not explicitly disclose a torque resistance of the first component on the second component about the axis is greater than 3 mNm, or even greater than 5 mNm.
Humair discloses providing plastically deformable rivets with a torque resistance greater than 3mNm between components (par. 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klein to include plastically deformable rivets as a means of fixing the first and second component to allow a reliable assembly with sufficient torque resistance in a durable assembly.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Conus as applied to claim 20 above, and further in view of Linck (EP 3258325 A1).
Regarding Claim 21, while Conus does disclose the second component forming a pivot pin (par. 0057), Conus does not disclose pivots having a diameter smaller than 0.1 mm.  Linck discloses pivots having a diameter smaller than 0.1 mm (par. 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fill in the gaps of Conus in the details related to balance shaft and pivot dimensions to form a diameter of less than 0.1 mm with the pivots of Conus, as Linck provides that such a dimension is within the range of possibilities and it would have been obvious to try and implement.  
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/26/22, with respect to the 35 U.S.C. 112(b) rejection of claim 10 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 10 has been withdrawn. 
Applicant's arguments filed 10/26/22 regarding the amendment to claim 1 rendering it patentable over Conus et al. (US 20130309446 A1), referred to as “Conus”, have been fully considered but they are not persuasive.  While in the non-final office action Conus [25] was used for the first component with at least one plastically deformable portion being element Conus [24], it is equally valid to consider Conus [24] as the first component and it was already established that it has at least a plastically deformable portion.  Following the amendment to claim 1 requiring “the first component including the at least one plastically deformable portion is integrally formed as a single piece of a uniform material”, changing the first component to Conus [24] alone (and removing reference to Conus [25]) was necessary but a disclosure meeting all of the limitations of claim 1 is nonetheless met by Conus.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833